Curia.

To warrant the rule as applied for, it should, at least, appear that the defence in the first suit was upon the same title, as the one sought to be enforced here by Miss Gouverneur, as lessor of the plaintiff. Now this could not have been so, for Miss Gouverneur claimed, in opposition to the title of the tenant in the former suit; and she was denied a defence upon the very ground that her title could not be tried, as the former action was shaped. The relation of tenant and landlords, between' Tucker and the former lessors, shut out all dispute about their title, or that of Miss Gouverneur $ and this too, upon an objection made by themselves. Here, then, has been no trial, or chance to try the title of the present lessors, either directly by themselves, or through any one in privity with them.
Motion denied.